Exhibit 10.11



LIMITED STANDSTILL AGREEMENT



This AGREEMENT (the "Agreement") is made as of the ____ day of September, 2007,
by the signatories hereto (each, a "Holder"), in connection with his ownership
of shares of Universal Energy Corp., a Delaware corporation (the "Company").



NOW, THEREFORE, for good and valuable consideration, the sufficiency and receipt
of which consideration are hereby acknowledged, Holder agrees as follows:



1. Background.



a. Holder is the beneficial owner of the amount of shares of the Common Stock,
no par value, of the Company ("Common Stock") designated on the signature page
hereto.

b. Holder acknowledges that the Company has entered into or will enter into at
or about the date hereof Securities Purchase Agreements (the "Securities
Purchase Agreements"), dated on or about September ______ 2007, with subscribers
to up to $5,000,000 of the Company's convertible Debentures issued on or about
September ___, 2007 (the "Debentures") and accompanying Warrants (the
"Subscribers"). Holder understands that, as a condition to proceeding with the
Offering, the Subscribers have required, and the Company has agreed to obtain on
behalf of the Subscribers an agreement from the Holder to refrain from selling
any securities of the Company from the date of the Securities Purchase Agreement
until the Debentures issued thereunder are no longer outstanding (the
"Restriction Period"), as further described herein (the "Restriction Period"),
except as described below.

2. Share Restriction.





a. Holder hereby agrees that during the Restriction Period, the Holder will not
sell or otherwise dispose of any shares of Common Stock or any options, warrants
or other rights to purchase shares of Common Stock or any other security of the
Company which Holder owns or has a right to acquire as of the date hereof, other
than in connection with an offer made to all shareholders of the Company in
connection with merger, consolidation or similar transaction involving the
Company. Holder further agrees that the Company is authorized to and the Company
agrees to place "stop orders" on its books to prevent any transfer of shares of
Common Stock or other securities of the Company held by Holder in violation of
this Agreement. The Company agrees not to allow to occur any transaction
inconsistent with this Agreement.



b. Any subsequent issuance to and/or acquisition by Holder of Common Stock or
options or instruments convertible into Common Stock will be subject to the
provisions of this Agreement.



c. The foregoing restrictions notwithstanding, the Insider may sell up to the
number of shares of Common Stock (the "Insider Stock") actually and/or
beneficially owned by Insider on the Closing Date (as defined in the Securities
Purchase Agreement) at a price of not less than the Initial Conversion Price of
the Debentures, as defined in the Debenture of the Company, provided that such
sales specified in this item (c) shall be subject the 144-Like Volume
Limitations, as that term is defined below, and provided further that such sales
specified in this item (c) may not exceed one-third (1/3) of the 144-Like Volume
Restrictions in any thirty (30) day period during the Restriction Period.



For purposes hereof,



"144-Like Volume Limitations" shall mean that, during any 90 day period after
the date hereof throughout the Restriction Period, the Holder may not sell or
transfer a number of shares of Common Stock that exceeds the greater of: (1) 1%
of the Company's total outstanding shares, determined as of the first business
day of such 90 day period, or, (2) the average reported weekly volume in the
Company's Common Stock for the four weeks immediately preceding the first
business day of the Sales Period.



3. Miscellaneous.



a. At any time, and from time to time, after the signing of this Agreement
Holder will execute such additional instruments and take such action as may be
reasonably requested by the Subscribers to carry out the intent and purposes of
this Agreement.



b. This Agreement shall be governed by and construed in accordance with the laws
of the State of New York without regard to principles of conflicts of laws. Any
action brought by either party against the other concerning the transactions
contemplated by this Agreement shall be brought only in the state courts of New
York or in the federal courts located in the state of New York. The parties to
this Agreement hereby irrevocably waive any objection to jurisdiction and venue
of any action instituted hereunder and shall not assert any defense based on
lack of jurisdiction or venue or based upon forum non conveniens. The parties
executing this Agreement and other agreements referred to herein or delivered in
connection herewith agree to submit to the in personam jurisdiction of such
courts and hereby irrevocably waive trial by jury. The prevailing party shall be
entitled to recover from the other party its reasonable attorney's fees and
costs. In the event that any provision of this Agreement or any other agreement
delivered in connection herewith is invalid or unenforceable under any
applicable statute or rule of law, then such provision shall be deemed
inoperative to the extent that it may conflict therewith and shall be deemed
modified to conform with such statute or rule of law. Any such provision which
may prove invalid or unenforceable under any law shall not affect the validity
or enforceability of any other provision of any agreement.



c. The restrictions on transfer described in this Agreement are in addition to
and cumulative with any other restrictions on transfer otherwise agreed to by
the Holder or to which the Holder is subject to by applicable law.



d. This Agreement shall be binding upon Holder, its legal representatives,
successors and assigns.



e. This Agreement may be signed and delivered by facsimile and such facsimile
signed and delivered shall be enforceable.



f. The Company agrees not to take any action or allow any act to be taken which
would be inconsistent with this Agreement.







IN WITNESS WHEREOF, and intending to be legally bound hereby, Holder has
executed this Agreement as of the day and year first above written.



HOLDER:



________________________________

(Signature of Holder)



________________________________

(Print Name of Holder)



________________________________

Number of Shares of Common Stock

Beneficially Owned and as more fully

described on an attachment hereto if not in the form of shares of Common Stock



 

COMPANY:

UNIVERSAL ENERGY CORP.

 

By: ________________________

Print Name: _____________

Title: __________________

ADDRESS:

Universal Energy Corp.

30 Skyline Drive

Lake Mary, FL 32746

Office: 800-975-2076

Local: 407-771-0312

Fax: 800-805-4561